El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
El 23 de abril de 1993 Hospicare, Inc. (Hospicare), en carácter de vendedor, y el Sr. Ladislaus Szendrey y su es-posa, en carácter de compradores, otorgaron un contrato de promesa bilateral de compraventa sobre las oficinas núms. 802 y 804 del edificio Condominio Metropolitan Professional Park, ubicado en Río Piedras. Para entonces, Hospi-care era la propietaria de todas las oficinas localizadas en cinco de los diez pisos del Condominio Metropolitan Professional Park. Por otro lado, Inversiones y Desarrollos del Caribe, Inc. (INDECA) era la dueña de las oficinas restan-tes en los otros cinco pisos del edificio. Al poco tiempo, Hos-picare e INDECA alquilaron todas las oficinas del condo-minio al Departamento de Corrección y otras entidades relacionadas.
El 23 de marzo de 1994 el Sr. Ladislaus Szendrey, su esposa y la sociedad legal de gananciales compuesta por ambos, presentaron ante el Tribunal de Primera Instancia una demanda contra Hospicare; INDECA; Enrique Iriza-rry Sorrentini, su esposa y la sociedad de gananciales com-puesta por ambos; Baldomero Collazo Salazar, su esposa y la sociedad legal de gananciales compuesta por ambos, y Metropolitan Office Park, Inc. Como primera causa de ac-ción, alegaron incumplimiento del contrato de compra-venta de las oficinas núms. 802 y 804. Solicitaron que se otorgase la escritura de compraventa correspondiente. Como segunda causa de acción, plantearon que los deman-dados estaban infringiendo las disposiciones de la escri-tura matriz en cuanto al uso permitido de los locales del condominio y de ciertos elementos comunes. Solicitaron el cumplimiento específico de las restricciones incluidas en la escritura matriz y el resarcimiento de los daños sufridos como resultado de tales violaciones.
*651La demanda fue enmendada en varias ocasiones con la autorización del tribunal.(1) En la tercera demanda enmen-dada se ampliaron las alegaciones respecto a los daños por los cuales se reclamaba para incluir a todas las partes de-mandadas, y reclamarles una indemnización por quinien-tos mil dólares.
El 20 de enero de 2000 los demandantes y Hospicare presentaron en el tribunal un convenio de transacción, ti-tulado Estipulación de Transacción y Relevo, en la que se informa que Hospicare otorgó la escritura de compraventa a favor de los demandantes, según solicitado en la primera causa de acción, y que habían llegado a un acuerdo sobre los daños que eran responsabilidad de la codemandada. Específicamente, la parte demandante se reservó el dere-cho a proseguir con sus reclamaciones en contra de los de-más codemandados. El 21 de enero de 2000 el foro de ins-tancia dictó una sentencia parcial en la cual aceptó la estipulación de las partes y decretó el desistimiento con perjuicio de las reclamaciones de la parte peticionaria contra Hospicare.
Oportunamente, INDECA solicitó la reconsideración de dicha sentencia parcial. Alegó que, de sostenerse la tran-sacción, procedía la desestimación de las reclamaciones en su contra. En la alternativa, solicitó que se le permitiese *652traer como terceros demandados a Hospicare y a los actua-les titulares de las unidades del condominio que antes per-tenecían a Hospicare, Sr. Luis Fernando Castillo y Sra. Gladys Cruz Chinea. El Tribunal de Primera Instancia sos-tuvo su sentencia parcial, denegó la solicitud de desestima-ción contra INDECA y no permitió la demanda contra terceros.(2)
Inconformes, INDECA recurrió junto a los otros code-mandados al Tribunal de Circuito de Apelaciones. Este sos-tuvo la denegatoria del Tribunal de Primera Instancia de desestimar la demanda contra INDECA por entender que de la demanda se desprende una reclamación separada e independiente de la que fue transigida con Hospicare, a saber, una solicitud de injunction que ordena a los deman-dados a observar el destino y el uso de los apartamentos y las áreas comunes del edificio, según dispuestas en la es-critura del régimen de propiedad horizontal. No obstante, concluyó dicho foro intermedio que a pesar de afectar a todos los codemandados la reclamación por daños, la inten-ción de la parte demandante fue relevar de responsabili-dad a Hospicare solamente. Por esta razón, determinó que procedía la demanda contra tercero presentada por IN-DECA, ya que alegadamente todos son cocausantes de los daños por los cuales se reclama y la determinación de la proporción de la responsabilidad atribuible a cada cocau-sante requiere la presencia de todos. Estimó que de otro modo se vulneraría el principio de economía procesal, ya que una vez impuestos los daños, INDECA se vería obli-gada a presentar una acción de nivelación separada y posterior al presente litigio.
*653Resuelto lo anterior, la parte demandante acude ante nos y señala como errores del foro apelativo el
... resolver que INDECA puede traer al pleito como tercero demandado a Hospicare, ya que Szendrey [la parte demandante] relevó a éste de toda responsabilidad y en con-secuencia le toca a Szendrey satisfacer o absorber cualquier reclamación que INDECA pueda tener en el pleito de daños como deudor solidario por razón de su derecho a nivelación.(3) Petición de certiorari, pág. 10.
La Regla 12.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que
[e]n cualquier momento después de comenzado el pleito, el demandado podrá, como demandante contra tercero, notificar un emplazamiento y demanda a urna persona que no sea parte en el pleito y (1) que le sea responsable al demandado por toda o parte de la reclamación del demandante, o (2) que sea o pueda serle responsable exclusivamente al demandante.
El propósito de esta regla es establecer un mecanismo para facilitar la resolución pronta y económica de pleitos múltiples que puedan surgir de unos mismos hechos. Ca-maleglo v. Dorado Wings, Inc., 118 D.P.R. 20 (1986); A.A.A. v. Builders Ins. Co., Etc., 115 D.P.R. 57 (1984). Esta acción no crea, extiende o limita derechos sustantivos, sino que acelera su dilucidación. Por ello, la reclamación contra ter-cero sólo procede cuando su responsabilidad sea contin-gente al resultado de la acción principal o cuando el tercero le sea “secundaria o directamente responsable al demandante”. Gen. Accid. Ins. Co. P.R. v. Ramos, 148 D.P.R. 523 (1999); Camáleglo v. Dorado Wings, Inc, supra.
*654En Puerto Rico el derecho de nivelación entre co-causantes de un daño ha sido reconocido a partir de García v. Gobierno de la Capital, 72 D.P.R. 138 (1951). La consa-bida norma, que aplica cuando un daño es causado por dos o más personas, establece que todos los cocausantes res-ponden al demandante por los daños sufridos por él. Sin embargo, entre estos cocausantes existe un derecho de con-tribución o nivelación, procedente del Art. 1098 del Código Civil, 31 L.P.R.A. see. 3109, que permite al deudor solidario que haya pagado más de lo que le corresponde, reclamar a los demás codeudores las porciones correspondientes. Así hemos determinado que los cocausantes responden solida-riamente al perjudicado, pero el efecto oneroso se distri-buye en proporción a sus respectivos grados de negligen-cias en la relación interna entre ellos. Security Ins. Co. v. Tribunal Superior, 101 D.P.R. 191, 208 (1973). Véase, ade-más, Arroyo v. Hospital de La Concepción, 130 D.P.R. 596 (1992).
El propósito fundamental del derecho de nivela-ción en Puerto Rico ha sido el de evitar el enriquecimiento injusto. Según expresamos en P.R. Fuels, Inc. v. Empire Gas Co., Inc., 149 D.P.R. 691, 713 (1999), se evitan
"... [situaciones de enriquecimiento injusto, reconduciendo subjetivamente la carga prestacional hacia quienes, en último término, corresponda.”
El derecho a la nivelación se basa principalmente en la equi-dad, toda vez que resulta completamente injusto que siendo dos (2) o más personas las causantes de un daño, se permita que el demandante, por razón de parentesco, amistad, colu-sión, o por cualquier motivo, releve a éstas de responsabilidad y dirija la acción exclusivamente contra otros. Véanse, ade-más: Arroyo v. Hospital La Concepción, supra; Ramos v. Ca-parra Dairy, Inc., 116 D.P.R. 60, 64 (1985); García v. Gobierno de la Capital, supra.
Aunque el derecho de nivelación de un codeudor no surge hasta que éste haya efectuado un pago mayor a la proporción que le corresponde, el codeudor sujeto al pago *655puede incoar una reclamación contingente contra el otro codeudor. Security Ins. Co. v. Tribunal Superior, supra, pág. 198; García v. Gobierno de la Capital, supra, pág. 146. Esto es, el cocausante de un daño puede presentar, con-forme a la Regla 12.1 de Procedimiento Civil, supra, una demanda contra tercero en el pleito donde se le requiere responder por tal daño en una cantidad mayor a la porción que representa su grado de contribución a la ocurrencia del daño.
El relevo o descargo de responsabilidad hecho por un demandante a favor de un codemandado y codeudor solidario, no releva de responsabilidad a los demás causantes comunes del daño, cuando la intención de las partes en el acuerdo de desistimiento así lo reconoce. P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra; Merle v. West Bend Co., 97 D.P.R. 403 (1969). En Merle v. West Bend Co., supra, los codemandados alegaron que al haberse relevado de responsabilidad a uno de los demandados, tal relevo beneficiaba a todos los codemandados, puesto que la responsabilidad entre éstos era solidaria. Procedía, por lo tanto, la desestimación a favor de todos los codemandados. Allí consideramos como factor determinante la intención de las partes en el relevo del causante común de un daño, conforme a las disposiciones del Art. 1233 de nuestro Código Civil, 31 L.P.R.A. see. 3471, el cual dispone que si los términos de un contrato son claros y no dejan duda sobre la intención de los contratantes, se interpretan literalmente sus cláusulas. Determinamos que los cocausantes de un daño no quedaban relevados de responsabilidad en el caso en que esa no sea la intención de las partes en el convenio de transacción. Merle v. West Bend Co., supra, pág. 412.
En Merle v. West Bend Co., supra, sin embargo, no nos expresamos respecto a la cuestión planteada en este caso; esto es, si es necesario acumular como tercero demandado al cocausante del cual se desiste para la nivelación. Seña-lamos allí que le correspondía al foro de primera instancia *656determinar el alcance del convenio de transacción con res-pecto al cocausante que permaneció en el pleito, porque aparentaba haberse pactado en el convenio que la deman-dante asumía la responsabilidad del codeudor contra quien desistió ante el codeudor que permanecía en el pleito, Merle v. West Bend Co., supra, pág. 413.
Al igual que en Merle v. West Bend Co., supra, es necesario en el presente caso analizar el alcance del relevo pactado en el convenio de transacción para poder determinar la procedencia de la demanda contra tercero solicitada por INDECA. Si el codemandado que permanece en el pleito sólo se encuentra sujeto a responder a la parte demandante por la porción representativa de su grado de contribución a la causa del daño, es innecesaria e improcedente una demanda contra tercero, por éste no cumplir con el requisito de responderle al demandado por toda o parte de la reclamación. Regla 12.1 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill n. Véase, en general, Gen. Accid. Ins. Co. P.R. v. Ramos, supra. La procedencia de la demanda contra tercero depende, por lo tanto, de un análisis práctico de los hechos en el cual es necesario caracterizar la responsabilidad del o de los demandados restantes, esto es, aquel o aquellos que no han formado parte del convenio transaccional. Dicho de otro modo, habrá que determinar si les corresponderá a éstos responder o no al demandante por la responsabilidad del cocausante que fue liberado como resultado de la transacción. Véase, en general, A.A.A. v. Builders Ins. Co., etc., supra.
HH HH I
En el presente caso, el Tribunal de Primera Instancia desestimó todas las reclamaciones contra Hospicare el 21 de enero de 2000, al aprobar la Estipulación de Transac-ción y Relevo de 20 de enero de 2000, suscrita por la parte demandante y la codemandada.
*657En lo relativo al alcance del relevo de Hospicare, el Núm. 1(e) de la mencionada estipulación expresa que
Oíos demandantes relevan a Hospicare, Inc .... de toda y cualquiera responsabilidad, económica o de cualquier natura-leza, por cualquier causa de acción que tengan o hayan tenido entre sí, como consecuencia de todos los hechos a que se con-trae esta demanda, las hayan ejercido o no, incluyendo el pro-cedimiento de quiebra llevado a cabo por Hospicare, Inc. Apén-dice, pág. 108.
En el mismo inciso, la parte demandante relevó de res-ponsabilidad a los nuevos adquirentes de las unidades pro-piedad de Hospicare, el Sr. Castillo Barahona y a su es-posa, Sra. Cruz Chinea, por
... los daños o causas de acción que pudieran tener contra éstos por razón de actos de Hospicare, Inc .... cometidos hasta el día 31 de marzo de 1999, fecha en que los señores Castillo Barahona-Cruz Chinea adquirieron la titularidad de los inmuebles. Apéndice, pág. 108.
En el Núm. 1(f) se aclara que
... los demandantes expresamente se reservan íntegramente todos y cada uno de sus derechos de proseguir su demanda y causas de acción, incluyendo tanto las que se refieran al resar-cimiento de daños, como las que se refieran al cumplimiento del régimen de propiedad horizontal, contra todos y cada uno de los codemandados en el pleito que no queden relevados por esta transacción .... Apéndice, pág. 109.
Podemos observar, por lo tanto, la voluntad inequívoca de la parte demandante de relevar a Hospicare, de toda responsabilidad procedente de los hechos del presente caso relativos al incumplimiento del contrato, a los daños y per-juicios reclamados, y al cumplimiento con el régimen de propiedad horizontal.(4) Esta voluntad, sin embargo, no *658afecta la causa de acción contra los demás codemandados en virtud de la acción de daños y del injunction perma-nente solicitado, ya que así se convino expresamente.
Constituye el lenguaje central que dispone de esta con-troversia el relevo expreso de la codemandada (Hospicare) de
... toda o cualquier sentencia en su contra que surja o pueda surgir a favor de otras personas, codemandadas o no en la demanda, como consecuencia de reclamaciones de coparte, de demandas contra tercero o acciones de nivelación o contribu-ción ya instadas o que en el futuro se insten, contra ellas para resarcirse de condenas impuestales [sic] a favor de las deman-dantes .... (Énfasis suplido.) Apéndice, págs. 109-110.
Vemos, pues, que la intención de las partes fue relevar a Hospicare de los hechos relativos a la segunda causa de acción que la exponía a responder por los daños ocasiona-dos como titular de algunos apartamentos y como cocau-sante solidario, junto con los otros titulares de derechos sobre los apartamentos del edificio en cuestión.
En otras palabras, aun cuando mediante la sentencia final que dicte en su día el Tribunal de Primera Instancia concluya que los codemandados que permanecen en el pleito contribuyeron conjunta y solidariamente con Hospi-care a los daños causados a la parte demandante, éstos no tendrán que reclamar contra Hospicare por su contribu-ción en la ocurrencia de tales daños. Esto se debe a que el tribunal tendrá que determinar en su sentencia el monto líquido total de los daños ocasionados a la parte deman-dante por todos sus cocausantes y deducirá de dicho monto total aquella porción monetaria equivalente al grado de responsabilidad de Hospicare. Igualmente, para la nivela-ción entre los codemandados que permanezcan en el plei-to,(5) el tribunal tendrá que determinar el grado de contri-*659bución de cada uno de éstos a los daños sufridos por la parte demandante, aun cuando permanecen obligados soli-dariamente frente a ésta por la totalidad de los daños res-tantes, esto es, los que resulten luego de descontada la suma correspondiente al grado de contribución de Hospicare.
Por todo lo cual, la demanda contra tercero no procede en este caso ya que no cumple con el propósito de la Regla 12.1 de Procedimiento Civil, supra, que requiere que el ter-cero le pueda ser responsable al demandado por toda o parte de la reclamación del demandante o le pueda ser responsable exclusivamente al demandante.
IV
Por los fundamentos antes expuestos, procede revocar la sentencia del Tribunal de Circuito de Apelaciones para es-tablecer la improcedencia de la demanda contra tercero, según resuelto por el Tribunal de Primera Instancia.
El Juez Asociado Señor Rivera Pérez se inhibió.

 En la primera demanda enmendada se incluyeron como demandados a los inquilinos de todas las otras unidades del condominio. Se solicitó como remedio la concesión de daños por la cantidad de cincuenta mil dólares. En la segunda demanda enmendada se incluyó a Metropolitan Profesional Park, Inc. como demandado. En la tercera demanda enmendada no se alteró la lista de demandados, pero se extendió la solicitud del remedio en daños y perjuicios a todos los demandados y se aumentó la cuantía a quinientos mil dólares. En la cuarta demanda enmendada, la cual fue presentada luego de haberse presentado el recurso de certiorari ante el Tribunal de Circuito de Apelaciones, se eliminó a Hospicare, Inc. (Hospicare) como demandado para reflejar el acuerdo de transacción con ésta. Además, se adicionaron, como partes demandadas, en cuanto al remedio interdictal, a F. Castillo Family Properties, Inc. y Gam Realty, Sociedad en Comandita, S.E., adquirentes de las unidades previamente poseídas por Hospicare, y se restringió hasta el 31 de marzo de 1999, fecha en que los primeros adquirieron las unidades de Hospicare, el período para el cual se reclaman los daños.


 La cuarta demanda enmendada de 19 de marzo de 2000 eliminó a Hospicare como demandado para reflejar el acuerdo de transacción con ésta. Se adicionaron, además, a los nuevos adquirentes de las unidades previamente poseídas por Hospi-care como partes demandadas en el injunction solicitado en la segunda causa de acción, y se limitó la reclamación de daños contra éstos al 31 de marzo de 1999, fecha en que adquirieron las unidades de Hospicare.


 El segundo señalamiento de error dispone que, contrario a lo determinado por el Tribunal de Circuito de Apelaciones, la demanda contra tercero se solicitó tardíamente. La improcedencia de la demanda contra tercero en el presente caso nos releva de atender este segundo señalamiento de error.


 Una vez Hospicare cesa de ser titular de participación en el edificio sometido a propiedad horizontal, procede la desestimación de la acción sobre el cumplimiento con tal régimen. Art. 15 de la Ley de la Propiedad Horizontal, según enmendada por la Sec. 1 de la Ley Núm. 157 de 4 de junio de 1976 (31 L.P.R.A. sec. 1291m-l).


 El derecho de contribución, también llamado de nivelación, de reembolso y de regreso, entre codeudores solidarios, está reconocido en el Art. 1098 del Código Civil, 31 L.P.R.A. see. 3109, que dispone:
*659“El pago hecho por uno de los deudores solidarios extingue la obligación.

“El que hizo el pago sólo puede reclamar de sus codeudores la parte que a cada uno corresponda, con los intereses del anticipo.

“La falta de cumplimiento de la obligación por insolvencia del deudor solidario será suplida por sus codeudores a prorrata de la deuda de cada uno”. (Énfasis suplido.)
Desde Méndez v. Torres, 56 D.P.R. 74, 79 (1940), expresamos que
“[l]a confusión que a primera vista se advierte desaparece cuando se considera que el concepto de solidaridad sólo se aplica a la obligación de los deudores para con el acreedor [relación externa], pero no a las relaciones de los deudores entre sí [relación interna]. Para con el acreedor la responsabilidad es solidaria. Entre los deudores la responsabilidad se divide. De modo claro y terminante prescribe el artí-culo 1098 del Código Civil que ‘el pago hecho por uno de los deudores solidarios extingue la obligación’ y que ‘el que hizo el pago sólo puede reclamar de sus codeu-dores la parte que a cada uno corresponda con los intereses del anticipo’. ’’
Véase Carr v. Nones, 98 D.P.R. 236 (1970), donde este Tribunal rehusó extender la aplicación de tal artículo a un contrato tácito de fianza solidaria.